DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 7/12/2021. Claims 1, 9-11, 13, 16, 18 have been amended and claim 8 has been canceled.  Amendments to claims have been fully considered.
Applicant amends the independent claims, 1, 11, and 16, to incorporate previously indicated allowable subject matter from claim 8, placing the claims in condition for allowance.
Applicant’s amendments to the specification are acceptable and have been determined to introduce no new matter.

Allowed Claims
Claims 1-7, 9-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Hogan (U.S. Pat. 8,788,723 B1) teaches monitoring, detecting and controlling of USB devices connecting to a computer; Abramson (U.S. Pat. App. Pub. 2008/0244108 A1) teaches disabling of accessory interface ports; Loutit (U.S. Pat. App. Pub. 2014/0327518 A1) teaches enacting a condition for restricting access to the interface port as enabling a lock screen; Green (U.S. Pat. App. Pub. 2012/0079563 A1) teaches determining the time since a previous accessory device was connected to the interface and making the time a threshold criteria; and Hauser (U.S. Pat. App. Pub. 2019/0354153 A1) teaches applying a stored list of known USB devices to check a new connection.
However, Hogan, Abramson, Loutit, Green, and Hauser do not anticipate or render obvious the combination set forth in the independent claim 1, recited as, “… detecting a connection of an accessory device to the accessory interface port; determining that the accessory device is capable of supplying power to the computing device via the accessory interface port; receiving power supplied from the accessory device at a first default rate prior to determining whether to disable the accessory interface port; in response to the detected connection, evaluating a policy defining one or more criteria for restricting unauthorized access to the accessory interface port; and based on the evaluating, determining whether to disable the accessory interface port to prevent communication with the connected accessory device.”
Recited in claim 11, “… receiving an indication that an accessory device has been connected to an accessory interface of the computing device; detecting an ability of the accessory device to provide power to the computing device; based on the detected ability, permitting the accessory device to charge a battery of the computing device prior to determining whether to enable the accessory interface; evaluating a set of rules defining one or more criteria restricting unauthorized access to the accessory interface by the accessory device; and based on the evaluating, determining whether to enable the accessory interface to facilitate communication with the accessory device.”
Recited in claim 16, “… the computing device detecting that the accessory device is configured to supply power to the computing device; the computing device receiving power supplied by the accessory device at a first unnegotiated rate prior to determining whether to place the accessory interface port into a restricted mode that restricts access of the accessory device to the computing device via the accessory interface port; the computing device evaluating one or more criteria indicative that an authorized user has connected the accessory device to the accessory interface port of the computing device; and based on the evaluating, the computing device determining whether to place the accessory interface port into the restricted mode.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493